Citation Nr: 0206652	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  96-42 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a lipoma excision of the right chest wall with 
rib resection.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a thoractomy of the right chest from lipoma 
excision with tender scar and intercostal neuritis.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 25 years of active military service when 
he retired in June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating determination of the 
Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  Any current airway obstruction is not the result of 
residuals of a lipoma excision of the right chest wall with 
rib resection.

2.  Deformities of the 5th and 6th ribs as a result of 
residuals of the lipoma excision of the right chest wall are 
present.  

3.  The surgical scar associated with the surgical incision 
of for the lipoma removal is tender and painful.  

4.  Chronic intercostal neuritis as a residual of the lipoma 
excision of the right chest wall causes severe incomplete 
paralysis.  

5.  Chronic thoracic strain as a residual of the lipoma 
excision of the right chest wall results in moderate 
limitation of motion of the thoracic spine.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a lipoma excision of the right chest wall 
with rib resection have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 4.97, 
Diagnostic Codes 5297, 6844 (2001).

2.  The criteria for a 10 percent disability evaluation for 
scar residuals of a thoractomy of the right chest from lipoma 
excision have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2001).

3.  Intercostal neuritis as residuals of a thoractomy of the 
right chest from lipoma excision is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.124a, Diagnostic Code 8311 (2001).

4.  The criteria for a 10 percent disability evaluation for a 
thoracic strain as a residual of a thoractomy of the right 
chest from lipoma excision have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5291 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 1996 and February 
2002 rating determinations, the August 1996 SOC, and the 
February 2002 SSOC, informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of this appeal.  VA 
has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Moreover, 
as the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
In Meeks v West, 216 F.3d 1363 (Fed. Cir. 2000), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board concludes that the conditions addressed have not 
significantly changed and that uniform ratings for the time 
period in question are appropriate in this case.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

A review of the record demonstrates that the veteran was 
hospitalized in June 1959 for a thoractomy and removal of a 
coin lesion located in the peripheral part of the lung field 
in the upper posterolateral right chest.  

Chest x-rays performed following the surgery revealed a 
resection of a portion of the right 6th rib posteriorly, and 
minimal pneumothorax on the right, with minimal fluid in the 
right base.  A discharge diagnosis of a lipoma of the 
parietal pleura was rendered.  

In November 1995, the veteran requested service connection 
for residuals of a lung surgery performed in June 1959.  

In a May 1996 rating determination, the RO granted service 
connection for a tender scar as a residual of the excision of 
the lipoma of the right chest and assigned a 10 percent 
disability evaluation under DC 7804 and assigned a 
noncompensable disability evaluation for an excision of a 
lipoma from the right chest wall under DC 6820.  

In August 1996, the veteran expressed disagreement with the 
assigned disability evaluations and noted that the surgery 
was more complicated than that associated with a normal 
lipoma removal.  He also reported having restricted mobility 
due to the surgery.  

In September 1996, the veteran was afforded a VA examination.  
At the time of the examination, the examiner indicated that 
there was no malignant process.  He also noted no structural 
changes to the lungs.  The examiner stated that there was a 
large tender 12 inch scar extending from the anterior 
axillary base to the right interscapular space.  X-rays taken 
at that time revealed a rib cage deformity secondary to post 
surgical changes involving the 5th and 6th ribs, posteriorly.  
Diagnoses of a chest scar; a muscle strain around scar; 
chronic pain over chest; and a deformity of the 5th and 6th 
ribs by x-ray, were rendered.  

Pulmonary function testing performed at that time revealed 
that the veteran's vital capacity was within normal limits.  
There was no large airway obstruction and only a mild small 
airway obstruction.   

In February 1997, the veteran was afforded additional VA 
examinations.  In the Non-Tuberculous Diseases and Injuries 
to Respiratory System report, the examiner indicated that 
there was no active malignancy present involving the 
respiratory system or the lungs and that there was no history 
of malignancy.  Examination of the lungs revealed that they 
were clear to auscultation and percussion with no wheezes, 
rhonchi, or basal rales.  Chest x-rays performed at that time 
revealed no significant abnormality of the heart, lungs, or 
mediastinum.  Pulmonary function testing revealed vital 
capacity and flow rate within normal limits.  A diagnosis of 
a respiratory disease or lung disease not found at present, 
mild small airway obstruction not found at present, was 
rendered.  It was the medical examiner's opinion that there 
was no relationship between the mild airway obstruction that 
was previously found and the service-connected lipoma.  

In the Scars, Other Than Burns, (Orthopedic/Disfigurement) 
report, the examiner indicated that examination of the right 
chest wall area revealed that there was a very large 
extensive surgical scar present.  The scar measured 34 cm. in 
length.  Further examination revealed that the surgical scar 
was very tender to palpation.  The scar was located in the 
lateral and posterior aspect of the right rib cage area.  
There was no keloid formation or herniation.  There was also 
no inflammation, ulceration, or swelling.  The large and 
extensive surgical scar was very tender and painful to 
palpation.  There was also definite pain on any sudden motion 
of the rib cage.  There was periodic limitation of motion of 
the right rib cage area secondary to pain.  Diagnoses of 
status post surgical excision of lipoma involving the right 
chest wall area with residual large tender surgical scar; 
status post resection of three ribs for removal of the 
lipoma, rib cage deformities involving the right 5th and 6th 
posterior ribs, by chest x-ray; and chronic intercostal 
neuritis involving the right chest wall area with recurrent 
acute exacerbations, were rendered.  

It was the examiner's opinion that the chronic intercostal 
neuritis of the right chest wall area was secondary to the 
excised lipoma of the right chest wall.  The pain was due to 
the intercostal neuritis and to the exquisitely tender and 
painful surgical scar.  

In the Spine (Orthopedic) report, the examiner found that 
there were no postural abnormalities or fixed deformities.  
There was mild paravertebral muscle spasm involving the 
thoracic spine and the lumbar spine.  Ranges of motion were 
as follows: forward flexion limited to 80 degrees; backward 
extension limited to 10 degrees; left lateral flexion limited 
to 20 degrees; right lateral flexion limited to 25 degrees; 
left rotation limited to 20 degrees; and right rotation 
limited to 25 degrees.  There was definite pain on motion 
involving the thoracic and lumbar spine.  There was no 
evidence of neurological involvement.  X-rays for the 
thoracic spine were negative.  X-rays of the lumbar spine 
revealed spondylosis deformans involving the lumbar spine and 
degenerative disc disease at L5-S1.  Diagnoses of a chronic 
thoracic strain and spondylosis deformans involving the 
lumbar spine with degenerative disc disease at L5-S1, were 
rendered.  

It was the examiner's opinion that the chronic thoracic 
strain was secondary to the excision of the lipoma from the 
right chest wall area and from the right lateral area of the 
chest.  However, there was no relationship between the 
spondylosis deformans of the lumbar spine with the 
degenerative disc disease at L5-S1 and the surgically excised 
lipoma.  The examiner indicated that the veteran had definite 
pain in the right chest wall area and also in the thoracic 
spine area on a daily basis, mostly on prolonged standing, 
prolonged walking, and prolonged sitting.  He also had pain 
on any sudden motion of the chest or upper back or any kind 
of minimal strenuous activity.  The pain was visibly 
manifested in the right chest wall area and in the thoracic 
spine.  Further examination also revealed mild disuse of the 
right chest wall area musculature.  

In a February 2002 rating determination, the RO reclassified 
the veteran's disabilities.  The RO assigned a 20 percent 
disability evaluation under DC 6844-5297 for residuals of an 
excision of the right chest wall with rib resection 
(previously coded as scar, tender, residual, excision of 
lipoma, right chest, postoperative).  The RO also assigned a 
20 percent disability evaluation under DC 6844-5297 for 
residuals, thoractomy right chest, excision lipoma, with 
tender scar and intercostal neuritis (previously coded as 
excision, lipoma, right chest wall postoperative).  The RO 
assigned effective dates of November 15, 1995, the date of 
receipt of the veteran's initial application for 
compensation.  


Residuals of a Lipoma Excision of the 
Right Chest Wall with Rib Resection

Ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a).

Impairment resulting from post-surgical residuals of a 
lobectomy, pneumonectomy, etc., is measured by a general 
rating formula for restrictive lung disease based upon 
current pulmonary functioning.  Under this formula, a veteran 
with Forced Expiratory Volume (FEV)-1 less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; a veteran who requires 
outpatient oxygen therapy will be rated as 100 percent 
disabled.  A veteran with FEV-1 of 40- to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) will be rated as 60 percent disabled.  A veteran with 
FEV-1 of 56- to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) of 56- to 65 percent predicted will 
be rated as 30 percent disabled.  A 10 percent evaluation is 
warranted when FEV-1 is from 71 to 80 percent of predicted, 
or FEV-1/FVC is from 71 to 80 percent, or DLCO (SB) is from 
66 to 80 percent of predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6844 (2001).

As to the thoractomy performed in conjunction with the 
removal of the lipoma, the Board notes that there are certain 
pulmonary function tests that must be performed in order for 
an appropriate schedular disability evaluation to be reached 
under DC 6844.  In this regard, the Board observes that the 
pulmonary functions tests performed in September 1996 and 
February 1997 do not contain all the results that would 
ordinarily be necessary to properly rate the veteran under 
this code.  Specific reference is made to the absence of FEV-
1/FVC and DLCO(SB) results.  

However, the September 1996 PFT revealed vital capacity 
within normal limits.  There was also no large airway 
obstruction.  Moreover, the veteran's February 1997 PFT 
results revealed that normal vital capacity and flow rate 
were within normal limits.  In addition, the February 1997 VA 
examiner found that there was no respiratory disease or lung 
disease and that there was no mild small airway obstruction 
present.  While the Board notes that there was a mild airway 
obstruction found at the time of the September 1996 PFT, the 
February 1997 VA examiner indicated that there was no 
relationship between the mild airway obstruction that was 
found previously and the service-connected lipoma.  The 
February 1997 VA examiner's opinion is afforded great weight 
as it was based upon a complete review of the veteran's claim 
folder.  As such, while the all the criteria necessary for 
rating the veteran's disability under DC 6844 are not of 
record, the available findings demonstrate that the veteran 
currently has no respiratory or lung disease.  Moreover, the 
February 1997 VA examiner's opinion that the any prior small 
airway obstruction found was not related to his service-
connected lipoma, demonstrates that a compensable disability 
evaluation was not warranted at any time during the course of 
this appeal.  

Although the rating criteria were amended during the appeal, 
because the veteran does not have respiratory impairment, 
neither version is more favorable to the veteran and 
consideration of all criteria is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the veteran's ribs, the Board notes that the June 1959 
hospitalization report indicated that a portion of the 
veteran's sixth rib was resected during surgery.  Moreover, 
x-rays taken in October 1996 and February 1997 revealed rib 
cage deformity involving the 5th and 6th ribs.  The Board 
notes that while only one rib was reported as partially 
removed at the time of the surgery, there has been a 
demonstration of deformity for both the 5th and 6th ribs.  As 
such, the RO assigned a 20 disability evaluation.  

In order for a higher rating to be warranted, the evidence 
would have to show that at least three ribs were removed.  
This is not the case here.  X-rays have only shown the 
involvement of two ribs.  There is no competent evidence of 
removal of more than two.  Therefore, an increased evaluation 
is not warranted.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  


Residuals of a Thoractomy of the Right 
Chest from Lipoma Excision with Tender 
Scar and Intercostal Neuritis

As to the veteran's scar resulting from the surgery, the 
Board notes that for superficial and poorly nourished scars 
with repeated ulceration, a 10 percent evaluation is provided 
under 38 C.F.R. § 4.118, Diagnostic Code 7803.  For 
superficial scars that are tender and painful on objective 
demonstration, a 10 percent evaluation is warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars are 
rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board notes that there have been objective findings of 
painful and tender scars as early as the time of the 
veteran's first VA examination.  As such, a separate 10 
percent disability evaluation is warranted under DC 7804.  
There have been no findings of poorly nourished or ulcerated 
scars.  

As to limitation of motion, the Board notes that the veteran 
has been shown to have intercostal neuritis and chronic 
thoracic strain resulting from the surgery.  Such are rated 
separately.

As to the neuritis, under DC 8311, relating to the 11th 
cranial nerve controlling the spinal accessory, external 
branch, a 10 percent evaluation is warranted for moderate 
incomplete paralysis.  A 20 percent evaluation is warranted 
for severe incomplete paralysis and a 30 percent evaluation 
is warranted for complete paralysis.  The rating criteria are 
based upon the loss of motor function of the stenomastoid and 
trapezius muscles.  At the time of the February 1997 VA 
examination, the veteran was noted to have definite pain on 
any sudden motion of the rib cage.  Periodic limitation of 
motion of the rib cage secondary to pain was also present.  
Moreover, the examiner specifically indicated that the 
veteran had pain on a daily basis with prolonged sitting, 
standing, or walking and with any type of minimal activity.  

While the objective medical findings do not necessarily 
support a finding of severe incomplete paralysis, when taking 
into consideration the pain and fatigue reported by the 
veteran and described by the examining physician, the Board 
finds that the overall symptomatology approaches that of 
severe incomplete paralysis.  Even when factoring in pain and 
fatigue, the findings do not support the next higher 
evaluation, requiring complete paralysis.  The pain 
experienced by the veteran occurs mostly with prolonged 
activities or with sudden movements.  Moreover, the examiner 
specifically found no evidence of atrophy of the muscles in 
the right chest and only mild disuse of the right chest wall 
musculature.  As such, the preponderance of the evidence is 
against the claim for an evaluation in excess of 20 percent 
and there is no doubt to be resolved.  

As to the veteran's thoracic spine, the Board notes that the 
February 1997 VA examiner specifically indicated that the 
veteran's chronic thoracic strain was secondary to the lipoma 
incision.  Severe or moderate limitation of motion of the 
dorsal (thoracic) spine, warrants a 10 percent rating.  Where 
limitation of motion is slight, a noncompensable (0 percent) 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2001).  The Board notes that the February 1997 VA examiner 
specifically found that there was objective pain on motion 
involving the thoracic spine.  He also reported that the 
veteran had definite pain in the thoracic spine area on a 
daily basis with prolonged sitting, standing, or walking or 
with minimal strenuous activity.  The Board notes that these 
findings are akin to moderate limitation of motion of the 
thoracic spine warranting a separate 10 percent disability 
evaluation.  While the Board does not find that the veteran 
has severe limitation of motion for the thoracic spine, a 10 
percent evaluation is warranted for either moderate or severe 
limitation of motion.  Thus, he has been assigned the highest 
schedular evaluation contemplated under that code.  


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for any of the service-connected disorders currently on 
appeal.  There has also been no demonstration that the 
veteran's employment was interfered with as a result of his 
service-connected disabilities. Moreover, the currently 
assigned schedular disability evaluations for these disorders 
would contemplate interference with employment and loss of 
time from work.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected disabilities and that the record 
does not suggest, based upon these findings documented within 
the clinical reports, that the appellant has an "exceptional 
or unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

An evaluation in excess of 20 percent for residuals of a 
lipoma excision of the right chest wall with rib resection is 
denied.  

A 10 percent disability evaluation for a tender and painful 
scar residuals of a thoractomy of the right chest is granted 
subject to regulations governing the payment of monetary 
benefits.  

An evaluation in excess of 20 percent chronic intercostal 
neuritis as a residual of a thoractomy of the right chest 
from lipoma excision is denied.

A 10 percent disability evaluation for a thoracic strain as a 
residual of a thoractomy is granted subject to regulations 
governing monetary benefits.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

